UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:July 9,2007 Commission File Number 1-32591 SEASPAN CORPORATION (Exact name of Registrant as specified in its Charter) Unit 2, 7th Floor, Bupa Centre, 141 Connaught Road West, Hong Kong China (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F x Form 40-F o [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-I Rule 101 (b)(1).] Yes o No x [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7).] Yes o No x [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Item 1 - Information Contained in this Form 6-K Report Attached as Exhibit I is a copy of an announcement of Seaspan Corporation datedJuly 9,2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEASPAN CORPORATION Date:July 9, 2007 By: /s/Sai W. Chu Sai W. Chu ChiefFinancial Officer Exhibit I Seaspan Corporation Unit 2, 7th Floor, Bupa Centre 141 Connaught Road West Hong Kong, China c/o 2600 - 200 Granville Street Vancouver, BC Canada V6C 1S4 Tel: 604-638-2575 Fax: 604-648-9782 www.seaspancorp.com FOR IMMEDIATE RELEASE SEASPAN CORPORATION ANNOUNCES DELIVERY OF NEW VESSELS COSCO Yingkou and CSCL Long Beach Delivered on July 5, 2007 Hong Kong, China, July 9, 2007 –Seaspan Corporation (“Seaspan”) (NYSE: SSW) announced today the delivery of its 28th and 29th vessels, the COSCO Yingkou and the CSCL Long Beach. The 3500 TEU COSCO Yingkou was constructed by Zhejiang Shipbuilding Co. Ltd. in China and was delivered on July 5, 2007, approximately three and a half weeks ahead of its contractual delivery date.The COSCO Yingkou is the second of ten Seaspan vessels to be chartered to COSCO Container Lines Co., Ltd. (“Coscon”), a subsidiary of China COSCO Holdings Company Limited (“China Cosco”).China Cosco is a publicly traded container transport company and is the world’s seventh-largest liner shipping company in terms of capacity.The COSCO Yingkou is on charter to Coscon for 12 years. The 9600 TEU CSCL Long Beach, which was built by Samsung Heavy Industries Co. Ltd. in Korea, was also delivered on July 5, 2007, approximately eight weeks ahead of its contractual delivery date.The CSCL Long Beach is chartered to China Shipping Container Lines (Asia) Co., Ltd. (“CSCL”), a subsidiary of China Shipping Container Lines Co., Ltd., for 12 years.This is the 14th vessel of 22 vessels to be chartered by Seaspan to CSCL. “We are pleased to have once again taken delivery of our newbuildings ahead of schedule and, consistent with our strategy of providing shareholders with stable and growing cash flow, each of these new vessels has a 12-year time charter,” said Gerry Wang, Chief Executive Officer of Seaspan. “With significant cash flow secured under long-term contracts of over $4.8 billion and an average time charter duration of about 8 years for our operating fleet and about 11 years for vessels contracted to purchase, Seaspan will grow distributable cash as we take delivery of each new container vessel on our modern fleet of 55 vessels.” -more- Seaspan’s fleet consists of the following vessels: Vessel Type Delivery Date to SSW Charterer Length of Time Charter 1 CSCL Hamburg 4250 TEU 12-Aug-05 CSCL 10 yrs + opt 2 yrs 2 CSCL Chiwan 4250 TEU 12-Aug-05 CSCL 10 yrs + opt 2 yrs 3 CSCL Ningbo 4250 TEU 12-Aug-05 CSCL 10 yrs + opt 2 yrs 4 CSCL Dalian 4250 TEU 12-Aug-05 CSCL 10 yrs + opt 2 yrs 5 CSCL Felixstowe 4250 TEU 12-Aug-05 CSCL 10 yrs + opt 2 yrs 6 CSCL Oceania 8500 TEU 12-Aug-05 CSCL 12 yrs + opt 3 yrs 7 CSCL Africa 8500 TEU 12-Aug-05 CSCL 12 yrs + opt 3 yrs 8 CSCL Vancouver 4250 TEU 12-Aug-05 CSCL 12 yrs 9 CSCL Sydney 4250 TEU 12-Aug-05 CSCL 12 yrs 10 CSCL New York 4250 TEU 12-Aug-05 CSCL 12 yrs 11 CSCL Melbourne 4250 TEU 17-Aug-05 CSCL 12 yrs 12 CSCL Brisbane 4250 TEU 19-Sep-05 CSCL 12 yrs 13 New Delhi Express 4250 TEU 18-Oct-05 HL USA 3+7 yrs + opt 2 yrs 14 Dubai Express 4250 TEU 3-Jan-06 HL USA 3+7 yrs + opt 2 yrs 15 Jakarta Express 4250 TEU 21-Feb-06 HL USA 3+7 yrs + opt 2 yrs 16 Saigon Express 4250 TEU 6-Apr-06 HL USA 3+7 yrs + opt 2 yrs 17 Lahore Express 4250 TEU 11-Jul-06 HL USA 3+7 yrs + opt 2 yrs 18 Rio Grande Express 4250 TEU 20-Oct-06 HL USA 3+7 yrs + opt 2 yrs 19 MSC Sweden 4800 TEU 6-Nov-06 APMM 5 yrs + two 1-yr opt + one 2-yr opt 20 Santos Express 4250 TEU 13-Nov-06 HL USA 3+7 yrs + opt 2 yrs 21 Mærsk Matane 4800 TEU 20-Nov-06 APMM 5 yrs + two 1-yr opt + one 2-yr opt 22 Mærsk Marystown 4800 TEU 6-Dec-06 APMM 5 yrs + two 1-yr opt + one 2-yr opt 23 Mærsk Moncton 4800 TEU 22-Dec-06 APMM 5 yrs + two 1-yr opt + one 2-yr opt 24 CSCL Zeebrugge 9600 TEU 15-Mar-07 CSCL 12 yrs 25 Cosco Fuzhou 3500 TEU 27-Mar-07 COSCO 12 yrs 26 Rio de Janeiro Express 4250 TEU 28-Mar-07 HL USA 3+7 yrs + opt 2 yrs 27 Manila Express 4250 TEU 23-May-07 HL USA 3+7 yrs + opt 2 yrs 28 Cosco Yingkou 3500 TEU 5-Jul-07 COSCO 12 yrs 29 CSCL Long Beach 9600 TEU 5-Jul-07 CSCL 12 yrs 30 Hull #YZJ2005-696C 2500 TEU 30-Aug-08 CSCL 12 yrs 31 Hull #YZJ2006-716C 2500 TEU 30-Nov-08 CSCL 12 yrs 32 Hull #YZJ2006-717C 2500 TEU 30-Jan-09 CSCL 12 yrs 33 Hull #YZJ2006-718C 2500 TEU 28-Feb-09 CSCL 12 yrs 34 Hull #YZJ2007-767 4250 TEU 31-Mar-09 CSAV 6 yrs 35 Hull #1970 5100 TEU 20-Apr-09 MOL 12 yrs 36 Hull #YZJ2007-768 4250 TEU 30-Apr-09 CSAV 6 yrs 37 Hull #YZJ2006-719C 2500 TEU 10-May-09 CSCL 12 yrs 38 Hull #YZJ2006-720C 2500 TEU 10-Jun-09 CSCL 12 yrs 39 Hull #YZJ2006-721C 2500 TEU 10-Jul-09 CSCL 12 yrs 40 Hull #1971 5100 TEU 5-Aug-09 MOL 12 yrs 41 Hull #YZJ2006-722C 2500 TEU 10-Aug-09 CSCL 12 yrs 42 Hull #YZJ2007-769 4250 TEU 31-Aug-09 CSAV 6 yrs 43 Hull #YZJ2007-770 4250 TEU 30-Sep-09 CSAV 6 yrs 44 Hull # 2081 8500 TEU 5-Nov-09 COSCO 12 yrs + three 1-yr opt 45 Hull #1972 5100 TEU 20-Nov-09 MOL 12 yrs 46 Hull #1973 5100 TEU 23-Dec-09 MOL 12 yrs 47 Hull # 2082 8500 TEU 28-Dec-09 COSCO 12 yrs + three 1-yr opt 48 Hull # 2083 8500 TEU 5-Feb-10 COSCO 12 yrs + three 1-yr opt 49 Hull #YZJ2007-771 2500 TEU 31-Mar-10 K-Line 10 yrs 50 Hull #YZJ2007-772 2500 TEU 30-Jun-10 K-Line 10 yrs 51 Hull # 2084 8500 TEU 30-Jun-10 COSCO 12 yrs + three 1-yr opt 52 Hull # 2085 8500 TEU 10-Aug-10 COSCO 12 yrs + three 1-yr opt 53 Hull # 2086 8500 TEU 10-Sep-10 COSCO 12 yrs + three 1-yr opt 54 Hull # 2087 8500 TEU 30-Sep-10 COSCO 12 yrs + three 1-yr opt 55 Hull # 2088 8500 TEU 10-Nov-10 COSCO 12 yrs + three 1-yr opt About Seaspan Seaspan owns containerships and charters them pursuant to long-term fixed-rate charters. Seaspan’s fleet of 55 containerships consists of 29 existing containerships and 26 to be delivered over approximately the next 3.5 years. The 26 vessels that Seaspan has contracted to purchase are already committed to long-term time charters averaging approximately 11 years in duration from delivery. Seaspan’s operating fleet of 29 vessels has an average age of approximately four years with an average remaining charter period of approximately eight years. Seaspan’s customer base consists of seven of the largest liner companies, including China Shipping Container Lines, A.P. Møller-Mærsk, Mitsui O.S.K. Lines, Hapag-Lloyd, Coscon, K-Line and CSAV. Seaspan’s common shares are listed on the New York Stock Exchange under the symbol “SSW.” -more- STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This release contains certain forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended) concerning future events and our operations, performance and financial condition, including, in particular, the likelihood of our success in developing and expanding our business. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “projects,” “forecasts,” “will,” “may,” “potential,” “should,” and similar expressions are forward-looking statements. These forward-looking statements reflect management’s current views only as of the date of this presentation and are not intended to give any assurance as to future results. As a result, you are cautioned not to rely on any forward-looking statements. Forward-looking statements appear in a number of places in this release. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including operating margins, earnings, cash flow, working capital and capital expenditures, they are subject to risks and uncertainties. These risks and uncertainties include, but are not limited to: future operating or financial results; our expectations relating to dividend payments and forecasts of our ability to make such payments; pending acquisitions, business strategy and expected capital spending; operating expenses, availability of crew, number of off-hire days, drydocking requirements and insurance costs; general market conditions and shipping market trends, including charter rates and factors affecting supply and demand; our financial condition and liquidity, including our ability to obtain additional financing in the future to fund capital expenditures, acquisitions and other general corporate activities; estimated future capital expenditures needed to preserve our capital base; our expectations about the availability of ships to purchase, the time that it may take to construct new ships, or the useful lives of our ships; our continued ability to enter into long-term, fixed-rate time charters with our customers; our ability to leverage to our advantage Seaspan Management Services Limited’s relationships and reputation in the containership industry; changes in governmental rules and regulations or actions taken by regulatory authorities; changes in worldwide container demand; changes in trading patterns; competitive factors in the markets in which we operate; potential inability to implement our growth strategy; potential for early termination of long-term contracts and our potential inability to renew or replace long-term contracts; ability of our customers to make charter payments; potential liability from future litigation; conditions in the public equity markets; and other factors detailed from time to time in our periodic reports. We expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, or otherwise. We make no prediction or statement about the performance of our common and subordinated shares. For Investor Relations Inquiries: Mr. Sai W. Chu Chief Financial Officer Seaspan Corporation Tel. 604-638-2575 For Media Inquiries: Mr. Leon Berman The IBG Group Tel. 212-477-8438 -end-
